State of New York
                     Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: September 24, 2015                     106677
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                       MEMORANDUM AND ORDER

LAWRENCE W. POSEY,
                    Appellant.
________________________________


Calendar Date:   August 10, 2015

Before:   Garry, J.P., Egan Jr., Lynch and Devine, JJ.

                               __________


      Robert W. Linville, Public Defender, Hudson (Jessica D.
Howser of counsel), for appellant.

      Michael Cozzolino, Special Prosecutor, Claverack, for
respondent.

                               __________


      Appeal from a judgment of the County Court of Columbia
County (Koweek, J.), rendered January 15, 2014, convicting
defendant upon his plea of guilty of the crime of criminal
possession of a controlled substance in the third degree.

      Defendant waived indictment and pleaded guilty to criminal
possession of a controlled substance in the third degree as
charged in a superior court information. Under the terms of the
plea agreement, County Court was to sentence defendant, in
accordance with a joint recommendation, to three years in prison,
to be followed by two years of postrelease supervision, provided
that he appeared for sentencing. Defendant, however, fled to
Florida where he was convicted of additional drug-related crimes.
He was extradited to New York and, when he appeared for
sentencing, he was sentenced to 4½ years in prison, to be
                              -2-                   106677

followed by two years of postrelease supervision.    Defendant now
appeals.

      Defendant's sole contention is that the enhanced sentence
is harsh and excessive. We disagree. Defendant was fully
informed of the consequences of failing to appear at sentencing
at the time that he entered his guilty plea, but chose to travel
to Florida where he remained for a substantial period of time and
committed further crimes before being extradited to New York. In
view of this, we find no abuse of discretion nor any
extraordinary consequences warranting a reduction of the sentence
in the interest of justice (see People v Rencher, 65 AD3d 1389,
1390 [2009], lv denied 13 NY3d 910 [2009]; see also People v
Johnson, 20 AD3d 591, 592 [2005], lv denied 5 NY3d 807 [2005]).

     Garry, J.P., Egan Jr., Lynch and Devine, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court